                                                    UNITED STATES DISTRICT COURT 
                                                       DISTRICT OF MINNESOTA 
                                                                   
    REGINALD N. BIRTS,                                                Case No. 18‐CV‐2316 (NEB/HB) 
                                                                                     
                     Plaintiff,                                                      
                                                                                     
    v.                                                                 ORDER ON REPORT AND 
                                                                          RECOMMENDATION 
    ST. JUDE’S (MEDICAL), 
     
                     Defendant. 
     
 
              This  matter  comes  before  the  Court  on  a  Motion  for  Summary  Judgment  [ECF 

No. 4]  filed by Defendant St. Jude Medical, LLC1 (“St. Jude”) on August 15, 2018. In a 

Report  and  Recommendation  dated  December  4,  2018  [ECF  No.  23  (“R&R”)],  United 

States Magistrate Judge Hildy Bowbeer2 recommended that St. Jude’s motion be granted 

in  its  entirety.  Plaintiff  Reginald  N.  Birts  (“Birts”)  filed  an  objection  to  the  R&R.  [ECF 

No. 24 (“Pl.’s Obj.”).] St. Jude filed a response to Birts’ objection, and Birts filed a second 



                                                            
1
 The  Complaint  caption  incorrectly  identifies  St.  Jude  as  “St.  Jude’s  (Medical).”  [ECF 
No. 1‐1 at 3.] The correct corporate name is “St. Jude Medical, LLC.” [ECF No. 6 at 1.] 
2
     In their documents submitted to this Court, both parties and counsel inaccurately refer 
to Magistrate Judge Bowbeer as “Magistrate Bowbeer.” (See, e.g., ECF No. 26 at 2.) The 
Court  takes  this  opportunity  to  remind  parties  and  counsel  that  under  the  Judicial 
Improvements Act of 1990, Pub. L. No. 101‐650, 104 Stat. 5089 (1990), a magistrate judge’s 
proper title is that of United States Magistrate Judge, rather than simply “magistrate.” See 
Ruth Dapper, A Judge by Any Other Name? Mistitling of the United States Magistrate Judge, 
9 FED. CTS. L. REV. (Fall 2015). 


                                                                 1 
objection in reply to St. Jude’s response. [ECF No. 26; ECF No. 28 (“Pl.’s 2d Obj.”).] This 

Court now reviews the R&R. 

                                                               BACKGROUND 

              Birts,  a  pro  se  plaintiff,  filed  this  action  against  St.  Jude  alleging  discrimination 

claims  based  on  the  failure  to  hire  him  for a  temporary  medical  assembler position  in 

October 2014. [ECF No. 153 (“Pl.’s Exs.”) at 2–3.] 

       I.             Alleged Discrimination 

              According  to  the  Declaration  of  Deb  Damhof,  the  Area  Program  Director  and 

former Area Manager for Volt Management Corp. (“Volt”), Volt provided employees to 

work  as  assemblers  at  St.  Jude  on  a  temporary  basis.  [ECF  No.  8  (“Damhof  Decl.”),  

¶¶2–3.]  In  October  2014,  the  application/interview  process  for  assembler  positions 

through Volt at St. Jude consisted of several steps: 

     First, Volt conducted a pre‐screen interview over the phone.… Second, the 
     applicant submitted an online application  for employment  at  Volt. Third, 
     the  applicant  performed  onsite  testing  in  Minnetonka.  Fourth,  Volt 
     conducted  an  in‐person  interview  of  the  applicant  to  determine  both 
     schedule availability and skill match to the current opening. If and only if 
     Volt  decided  that  the  applicant  was  a  good  match  for  St.  Jude,  then  the 
     applicant moved beyond the fourth step to the fifth and final step – an in‐
     person final interview with a St. Jude supervisor.  
      
(Damhof  Decl.,  ¶3  (emphasis  added).)  Volt  did  not  pass  candidates  on  to  St.  Jude  for 

consideration unless they first passed the step of being approved by a Volt recruiter. [ECF 



                                                            
3
    Birts’ summary judgment exhibits do not include a sworn declaration. (Pl.’s Exs. at 2–4.) 


                                                                   2 
No. 9 (“Velarde Decl.”), ¶2; see ECF No. 10 (“Kalra Decl.”), ¶2 (“The final step at Volt 

required that a candidate interview with a [Volt] recruiter like me. If the candidate did 

well in this interview and seemed like a good fit for working at St. Jude, I would pass the 

candidate on to a St. Jude supervisor for a final review.”).] 

              Birts  initially  sent  his  resume  via  email  to  Nou  Vang  (“Vang”),  an  employee  of 

Volt.  (Pl.’s  Exs.  at  21.)  He  then  completed  steps  one  through  three  of  Volt’s  process, 

including an initial pre‐screen interview with Vang, and testing for a temporary medical 

assembler position. (Damhof Decl., ¶3; Pl.’s Exs. at 2–3.) Birts’ testing took place at the 

St. Jude facility in Minnetonka, Minnesota, on October 13, 2014. (Pl.’s Exs. at 3, 10, 17–20.) 

Birts scored 100 percent on the reading portion, 92 percent on the mathematics portion, 

and 80 percent on the microscope tasks. (Id. at 2, 22.) Birts then waited as other applicants 

were  taken  to  their  interviews.  (Id.  at  2.)  After  Birts  complained  about  the  delay  to  a 

receptionist employed by St. Jude, a recruiter employed by Volt, Paveena Kalra (“Kalra”), 

took Birts to a room. (Id.; Karla Decl., ¶3.) Kalra asked him only two questions: (1) why 

he wanted the job, and (2) if he was aware of the distance and traffic from his residence 

to the job site.4 (Pl.’s Exs. at 2–3.) Birts responded that he was continuing in the general 

medical field line of work, after having been a general combat medic in the United States 

Army Reserve, completed a pharmacy technical course, and worked at Boston Scientific. 



                                                            
4
 Birts maintains that Kalra did not tell him at the interview that she was employed by 
Volt, and that he only learned this later. He does not dispute that Volt was her employer. 


                                                               3 
(Id. at 3.) He also noted that the commute should not be a concern as his drive was only 

20 minutes. (Id.) 

              Kalra  attests  that  Birts’  application  and  email  to  Volt  showed  “a  lot  of 

disqualifiers,” including that Birts “wanted more money than the position offered, the 

drive exceeded his expressed desire, St. Jude wanted people to work overtime on Friday 

and  Saturday  (but  his  email  said  Monday–Thursday),  and  his  application  showed 

experience  in  call  centers,  sales,  and  banking,  but  not  in  manufacturing  and  medical 

assembly.”5 (Kalra Decl., ¶4.) Kalra decided not to advance Birts to the final step of the 

hiring process for an interview with a St. Jude supervisor, and did not pass Birts on to St. 

Jude’s supervisor for consideration. (Id., ¶¶3–4.) Damhof similarly attests that Birts did 

not proceed to the fifth step of the hiring process because Kalra “conducted an in‐person 

interview (step four) and decided not to move Mr. Birts forward in the process to a final 

interview with a St. Jude supervisor (step five).” (Damhof Decl., ¶4.) St. Jude’s records 

also show that “Birts was not passed on by Volt to St. Jude Medical for consideration in 

or around October 13, 2014.” (Velarde Decl., ¶3.) 

              After his interview with Kalra, Birts followed up with Vang, who gave him his test 

results and advised him to contact Kalra if he had further questions. (Pl.’s Exs. at 22.) Birts 

maintains that he was the only black American and the only person over the age of 50 



                                                            
5
 Birts disputes the validity of the “disqualifiers” stated in Kalra’s declaration. (See, e.g., 
Pl.’s Obj. at 1–2.)  


                                                               4 
among the candidates considered for the open medical assembler positions that day. (Id. 

at 2–3; ECF No. 22 (“Pl.’s Surreply Exs.”) at 5.)  

       II.            Agency Filings and Lawsuits 

              On August 17, 2015, Birts filed age and race discrimination claims against St. Jude 

with  the  Minnesota  Department  of  Human  Rights  (“MDHR”)  under  the  Minnesota 

Human  Rights  Act  (“MDHA”).  [ECF  No.  7  (“Martin  Decl.”),  Ex.  4.]  Claims  were  filed 

with the Equal Employment Opportunity Commission (“EEOC”) under Title VII of the 

Civil  Rights  Act  of  1964  (“Title  VII”)  and  the  Age  Discrimination  in  Employment  Act 

(“ADEA”).6 (Id. at 35.) On May 23, 2016, the MDHR notified Birts that it would not take 

further action on his state law claims, and that he had 45 days to commence a civil action 

against St. Jude. (Martin Decl., Ex. 5.) On November 9, 2016, the EEOC notified Birts of 

its decision to dismiss his federal law claims because they were untimely, and that he had 

90 days to file a lawsuit against St. Jude based on his Title VII and ADEA claims. (Martin 

Decl., Ex. 6.)  

              In September 2017, Birts filed an action against Volt for discriminatory hiring. The 

parties dismissed the action pursuant to a settlement. See Birts v. Volt Workforce Solutions, 

No. 17‐cv‐04705 (MJD/HB), Order of Dismissal (D. Minn. Jul. 2, 2018). On May 4, 2018, 



                                                            
6
 In his objections, Birts insists that he did not file charges with the EEOC. (Pl.’s Obj. at 3; 
Pl.’s 2d Obj. at 2.) The MDHR may have forwarded his charge to the EEOC, as the EEOC 
Notice to St. Jude indicates that the “charge [Birts] filed with the [MDHR] has now also 
been filed with the EEOC….” (Martin Decl., Ex. 4 at 35.) 


                                                               5 
Birts  filed  a  complaint  against  St.  Jude  in  Hennepin  County  District  Court,  alleging 

violations of the MHRA, Title VII, the ADEA, and § 1981 of the Civil Rights Act of 1866 

(“§ 1981”). (Pl.’s Exs. at 2–4.) St. Jude was served with the complaint on July 19, 2018, and 

removed the case to federal soon thereafter. (Martin Decl., Ex. 1 at 4; ECF No. 1.)  

       Approximately one month later, St. Jude filed a motion for summary judgment on 

all claims, and the parties fully briefed the motion. In the R&R on the motion, Magistrate 

Judge  Bowbeer  recommended  that  Birts’  MHRA,  Title  VII,  and  ADEA  claims  be 

dismissed as untimely. (R&R at 9–14.) She also found that Birts’ § 1981 claim was timely 

filed.  (Id.  at  14–15.)  In  his  second  objection  to  the  R&R,  Birts  acknowledges  that  his 

MHRA, Title VII, and ADEA claims are properly dismissed, noting “[a]t this point, we 

are not dealing with MHRA, Title VII, and ADEA claims….” (Pl.’s 2d Obj. at 3.) As no 

party  specifically  objects  to  these  findings  in  the  R&R,  and  the  Court  finds  that  the 

Magistrate Judge’s analysis is well supported in fact and law, Birts’ MHRA, Title VII, and 

ADEA  claims  are  dismissed.  See  Fed.  R.  Civ.  P.  72(b);  Montgomery  v.  Compass  Airlines, 

LLC, 98 F. Supp. 3d 1012, 1017 (D. Minn. 2015) (“Objections which are not specific but 

merely  repeat  arguments  presented  to  and  considered  by  a  magistrate  judge  are  not 

entitled to de novo review, but rather are reviewed for clear error.”). 

       Birts objects to the Magistrate Judge’s recommendation that his § 1981 claim be 

dismissed on  the  merits,  and determination that additional discovery would  not yield 

evidence sufficient to create genuine issue of material fact. (R&R at 15–22.) As such, the 



                                                 6 
Court will review de novo those portions of the R&R to which objections are made and 

“may  accept,  reject,  or  modify,  in  whole  or  in  part,  the  findings  or  recommendations 

made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C); see D. Minn. L.R. 72.2(b)(3). 

                                          ANALYSIS 

   I.       Standard of Review 

         “The court shall grant summary judgment if the movant shows that there is no 

genuine dispute as to any material fact and the movant is entitled to judgment as a matter 

of law.” Fed. R. Civ. P. 56(a). A dispute of fact is “genuine” if a factfinder could reasonably 

determine the issue in the non‐moving party’s favor. See Anderson v. Liberty Lobby, Inc., 

477 U.S. 242, 248 (1986). A court considering a motion for summary judgment must view 

the facts in the light most favorable to the nonmoving party and give that party the benefit 

of all reasonable inferences to be drawn from those facts. Matsushita Elec. Indus. Co., Ltd. 

v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). However, the nonmoving party “may not 

rest upon allegations, but must produce probative evidence sufficient to demonstrate a 

genuine issue [of material fact] for trial.” Davenport v. Univ. of Ark. Bd. of Trs., 553 F.3d 

1110, 1113 (8th Cir. 2009) (citing Anderson, 477 U.S. at 247–49).  “Where the record taken 

as a whole could not lead a rational trier of fact to find for the non‐moving party, there is 

no ‘genuine issue for trial.’” Matsushita Elec. Indus., 475 U.S. at 587 (citation omitted). 

   II.      42 U.S.C. § 1981 Claim 

         Birts alleges a § 1981 discrimination claim against St. Jude for failing to hire him 



                                                7 
for the medical assembler position. Section 1981 “prohibits racial discrimination in the 

making  and  enforcement  of  private  contracts.”  Runyon  v.  McCrary,  427  U.S.  160,  168 

(1976).  Birts  offers  no  direct  evidence  of  unlawful  discrimination.  Thus,  the  Court 

analyzes his § 1981 claim under the McDonnell Douglas burden‐shifting framework. See 

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973); Chappell v. Bilco Co., 675 F.3d 1110, 

1118  (8th  Cir.  2012)  (explaining  that  McDonnell  Douglas  framework  governs  §  1981 

claims). To establish a prima facie case of race discrimination in the failure‐to‐hire context, 

Birts must show that (1) he is in a protected class; (2) he was qualified for an open position; 

(3) he was denied that position; and (4) the employer filled the position with a person not 

in the same protected class. Smith v. URS Corp., 803 F.3d 964, 968 (8th Cir. 2015) (citation 

omitted).  If  Birts  establishes  a  prima  facie  case,  the  burden  then  shifts  to  St.  Jude  to 

articulate  “a  nondiscriminatory  reason—a  legitimate  rationale—for  its  contested 

actions.” Id. (citation omitted). Birts must then “produce evidence sufficient to create a 

genuine issue of material fact regarding whether [St. Jude’s] proffered nondiscriminatory 

justifications are mere pretext for intentional discrimination.” Id. (citation omitted). The 

burden to prove pretext “merges with the ultimate burden of persuading the court that 

[Birts was] the victim of intentional discrimination.” Id. (citation omitted). 

       The parties do not dispute that Birts is a black male, and thus is a member of a 

protected class, or that he did not receive an offer for the medical assembler position. Birts 

maintains that he was qualified to perform the medical assembler position. While Kalra 



                                                   8 
attests that Birts had disqualifying aspects to his resume, his test scores appear to support 

his qualification for the position. Considering the evidence in the light most favorable to 

Birts,  he  raises  a  genuine  issue  of  material  fact  as  to  whether  he  was  qualified  for  the 

medical assembler position.  

        Where Birts’ claim falters is the fourth element of a prima facie case. He does not 

proffer any evidence that the medical assembler position was filled by someone not in 

the same protected class. Birts provides a signed statement of Amal Jeylani (“Jeylani”), 

which states that Jeylani went to Volt for testing for a position at St. Jude in March 2015, 

several months after the incident at issue here. [ECF No. 25 (“Jeylani Statement”).] After 

passing  the  tests,  Jeylani  was  interviewed  by  a  representative  from  St.  Jude,  and  was 

hired.  (Id.)  Before  that  interview,  Jeylani  saw  “a  group  of  people[;]  3  or  4  were  black 

Americans,” and after returning to the testing area, “noticed the black Americans were 

still there.” (Id.) Jeylani’s statement fails to support a prima facie case against St. Jude, as it 

does  not  indicate  Jeylani’s  race  or  whether  St.  Jude  hired  any  of  the  black  Americans 

Jeylani observed. 

        Even if Birts could provide evidence that St. Jude hired someone not of the same 

protected  class  for  the  medical  assembler  position,  his  discrimination  claim  would 

nonetheless fail because he is unable to connect the decision not to hire him to St. Jude, 

the  sole  defendant  in  this  case.  The  undisputed  evidence  demonstrates  that  Volt 

employee Kalra decided not to advance Birts to the fifth step of the hiring process. (Kalra 



                                                   9 
Decl., ¶3.) Because Kalra removed Birts from the hiring process before the fifth step, St. 

Jude  did  not  consider  Birts  for  the  medical  assembler  position.  (See  Damhof  Decl.,  ¶4; 

Velarde  Decl.,  ¶3  (“Birts  was  not  passed  on  by  Volt  to  St.  Jude  Medical  for 

consideration”). Birts strongly disputes Kalra’s stated reasons for not advancing him to 

the interview with St. Jude, but offers no evidence indicating that St. Jude was involved 

in Kalra’s decision. Because Birts cannot connect St. Jude to the alleged discriminatory 

conduct, his discrimination claim against St. Jude fails. See Taylor v. Ahold, No. 3:16CV241, 

2017  WL  377935,  at  *2  (E.D.  Va.  Jan.  23,  2017)  (finding  plaintiff  failed  to  state  a 

discrimination  claim  “because  she  has  not  connected  the  allegedly  discriminatory 

conduct to the Defendant or his employees”); Akmal v. Centerstance, Inc., No. 11‐5378 RJB, 

2013 WL 1499058, at *6 (W.D. Wash. Apr. 11, 2013) (finding plaintiff failed to state a § 1981 

claim  against  an  IT  placement  firm’s  client  where  she  failed  to  allege  that  the  client 

“subjected her to an adverse employment action”). 

       Magistrate Judge Bowbeer similarly found that Birts’ submissions fail to identify 

any  specific  discriminatory  conduct  by  St. Jude  or  its  employees.  (R&R  at  19.)  Birts 

disagrees, arguing that that Volt “is more being used as a cover,” as St. Jude “gave all 

instructions that day of the hiring process, not Volt,” and St. Jude failed to follow its stated 

procedures for that day. (Pl. 2d Obj. at 4; see Pl.’s Obj. at 3 (“the criteria and evaluation 

comes from St. Jude’s not Volt”); id. at 4 (noting Kalra “didn’t identify herself [as a Volt 

employee]”  which  “speaks  to  the  makeshift  haphazard  process  that  day,  not  some 



                                                10 
already established process where Volt chose not to move me along”).) But Birts does not 

identify anything discriminatory about the process, criteria, or evaluation that allegedly 

came from St. Jude and not Volt. 

       Birts relies on Jeylani’s sworn statement to show that Jeylani was not interviewed 

by  a  Volt  employee  before  being  interviewed  by  a  St.  Jude  representative.  But  this 

statement addresses Jeylani’s experience with the hiring process in March 2015, months 

after  Birts’  experience  in  October  2014.  In  contrast,  Damhof’s  Declaration  explains  the 

hiring process in October 2014. (See Damhof Decl., ¶¶2–3.) Even if Birts raised an issue of 

fact as to whether Volt deviated from the multi‐step process in October 2014—in that Volt 

did  not  interview  other  applicants  before  St.  Jude  interviewed  them—Birts  does  not 

dispute that a St. Jude employee never interviewed him. Rather, it is undisputed that he 

met with Kalra, and she decided not to advance him to the interview with St. Jude. None 

of the proffered evidence supports the inference that St. Jude somehow influenced Kalra 

or  any  other  Volt  employee  to  remove  Birts  from  the  hiring  process  before  being 

interviewed by St. Jude. Because Kalra removed Birts from the hiring process, St. Jude 

did not consider him for the position. (Kalra Decl., ¶¶3–4; see Damhof Decl., ¶4; Velarde 

Decl., ¶3.) The facts before this Court demonstrate that, in Birts’ case, the hiring process 

included an interview with a Volt employee after he completed the onsite testing. That 

Volt employee decided not to advance Birts in the hiring process, not St. Jude. As such, 

his § 1981 claim fails as a matter of law. 



                                               11 
   III.      Federal Rule of Civil Procedure 56(d) 

          Where, as here, a motion for summary judgment is filed before the completion of 

discovery,  the  Court  may  defer  or  deny  a  summary  judgment  motion  if  a  nonmovant 

shows  by  affidavit  or  declaration  that,  for  specified  reasons,  it  cannot  present  facts 

essential to justify its opposition. Fed. R. Civ. P. 56(d). “Rule 56(d) does not condone a 

fishing expedition where a plaintiff merely hopes to uncover some possible evidence of 

unlawful conduct.” Johnson v. Moody, 903 F.3d 766, 772 (8th Cir. 2018) (citation omitted). 

Rather,  to  warrant  time  for  additional  discovery  under  Rule  56(d),  Birts  must  show: 

(1) that he has set forth in an affidavit the specific facts that he hopes to elicit from further 

discovery, (2) that the facts sought exist, and (3) that those facts are “essential” to resist 

the summary judgment motion. Id. at 772 (citation omitted). It is not enough to present a 

list of facts sought to be discovered; the nonmovant must “articulate how those facts [a]re 

relevant to rebut the movant’s showing of the absence of a genuine issue of fact.” Ray v. 

American Airlines, Inc., 609 F.3d 917, 923 (8th Cir. 2010) (citation omitted). 

          In  his  objections,  Birts  maintains  that  additional  evidence  will  prove  his 

discrimination claim, and requests more time to furnish the Court with witness affidavits 

of the “real process of formal employed St. Jude assembly workers.” (Pl.’s Obj. at 5.) He 

contends  that  his  witnesses  will  attest  that  St.  Jude  interviewed  and  hired  them 

immediately after successful completion their onsite testing. (Pl. 2d Obj. at 5; see id. at 3 

(maintaining  that  his  witnesses  can  state  the  factual  hiring  procedures  as  to  how  they 



                                                12 
were hired, who interviewed them, and that there was no extenuating interview process 

regardless of one’s performance on the testing)); ECF No. 16 (“Pl.’s Witness List”) at 1–2 

(listing Jeylani, “Cloe,” “Janie,”  “Muhammed,” and “Lee” as being  hired upon testing 

successfully).) Birts’ witness list also includes “Ms Ginny,” a St. Jude representative who 

allegedly interviewed those hired by St. Jude, and “was to interview” Birts. (Pl.’s Witness 

List  at  2.)  At  best,  the  proposed  testimony  indicates  that  Birts  should  have  been 

interviewed by a St. Jude representative, and not Kalra. But such testimony would not 

raise  an  issue  of  fact  as  to  whether  St.  Jude  was  involved  in  Kalra’s  decision  not  to 

advance  Birts  to  an  interview  with  St.  Jude.  The  undisputed  facts  remain  that  Birts 

interviewed  with  Volt  recruiter  Karla,  and  that  her  decision  removed  Birts  from 

consideration by St. Jude. As such, the proposed testimony would not create a genuine 

issue of fact precluding summary judgment. 

       Birts also identifies his Goodwill Easter Seal recruiter who can attest to the starting 

wage of the medical assembler position, (Pl.’s Obj. at 2; see Pl.’s Witness List at 1), and 

witnesses “pertain[ing] to wage expected and discussed, hours and distance traveled and 

accepted and hiring process” for the medical assembler position, (Pl.’s Obj. at 3). These 

facts relate to the validity of Kalra’s stated reasons for not advancing Birts to the St. Jude 

interview.  Again,  however,  Kalra  was  not  an  employee  of  St.  Jude  and  there  is  no 

evidence  that  St.  Jude  influenced  her  decision.  The  validity  of  Kalra’s  reasons  for  not 

advancing  Birts  does  not  raise  a  genuine  issue  of  material  fact  precluding  summary 



                                                 13 
judgment on the discrimination claim against St. Jude. See Davis v. Minneapolis Pub. Sch., 

No.  CIV.  10‐2638  DWF/JJK,  2011  WL  6122313,  at  *1  (D.  Minn.  Dec.  8,  2011)  (denying 

objections that related to factual matters not relied upon by the Magistrate Judge and not 

material to the R&R’s conclusions). Because Birts has not shown the existence of specific 

facts demonstrating that St. Jude was involved in the decision to hire Birts or acted with 

discriminatory intent, the Court finds no basis to conclude that discovery would enable 

Birts to unearth evidence essential to defeat St. Jude’s summary judgment motion. 

                                        CONCLUSION 

       Based on the foregoing, and on all the files, records and proceedings herein, the 

Court  OVERRULES  Birts’  objections  [ECF  Nos.  24,  28],  and  ACCEPTS  the  R&R  [ECF 

No. 23]. IT IS HEREBY ORDERED THAT: 

       1.  St. Jude’s Motion for Summary Judgment [ECF No. 4] is GRANTED; and 

       2. This action is DISMISSED WITH PREJUDICE. 

LET JUDMENT BE ENTERED ACCORDINGLY. 

 

Dated: January 31, 2019                               BY THE COURT: 
 
                                                      s/Nancy E. Brasel                  
                                                      Nancy E. Brasel 
                                                      United States District Judge 




                                                14 
